Citation Nr: 0924118	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-11 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma, claimed as 
secondary to 
service-connected sacroidosis of the pulmonary lymph nodes 
and tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from May 1942 to February 
1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of a special processing unit 
("Tiger Team") at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The Veteran lives 
in Florida, so the RO in St. Petersburg is the governing 
jurisdiction, and that office forwarded the appeal to the 
Board.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Regrettably, though, because the Veteran has indicated 
additional medical treatment records need to be obtained 
before deciding his appeal, the Board is remanding this case 
the RO via the Appeals Management Center (AMC).


REMAND

The Veteran claims that he has developed asthma as a result 
of his already service-connected sacroidosis of the pulmonary 
lymph nodes and because of tuberculosis.  See C.F.R. § 
3.310(a) and (b) (2008) and Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (indicating service connection is permissible on 
this secondary basis for disability that his proximately due 
to, the result of, or chronically aggravated by a service-
connected condition).

In a Statement in Support of Claim (VA Form 21-4138) 
submitted in November 2007, however, the Veteran indicated 
that he had then recently been hospitalized and treated for 
severe asthma at the St. Vincent's Medical Center 
in Jacksonville, Florida.  He also indicated that he had been 
treated in the VA outpatient clinic in Jacksonville, and he 
asked VA to obtain these most current medical treatment 
records.  But it does not appear these records have been 
obtained and associated with the other evidence in the claims 
file for consideration in this appeal.  Therefore, these 
records must be obtained before deciding this appeal, 
particularly since the Veteran's claim has been partly denied 
by the RO on the basis that there is no medical evidence he 
has asthma, aside from the required medical evidence linking 
the asthma to a service-connected disability or otherwise to 
his military service.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992) (holding that when reference is made to 
pertinent medical records, VA is on notice of their existence 
and has a duty to assist the Veteran to attempt to obtain 
them).  See, too, 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1), (c)(2); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("...an [agency of original jurisdiction's (AOJ's)] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.").  See, as well, Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA has constructive, if not actual, notice of the 
existence of these additional VA treatment records).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Contact the Veteran and request that 
he provide the names and addresses of all 
health care providers who have treated 
his asthma since 2007 - including, 
but not limited to, St. Vincent's Medical 
Center in Jacksonville, Florida, where he 
reportedly was hospitalized during 2007.  
He also reports having received 
additional treatment in the VA outpatient 
clinic in Jacksonville.  With any 
necessary authorization, obtain the 
records of this additional treatment.  
Document the attempts to obtain these 
additional records, and if at such time 
it becomes apparent that these records do 
not exist or that further attempts to 
obtain them would be futile, make an 
express determination of this and notify 
the Veteran accordingly.  38 C.F.R. § 
3.159(c)(2) and (c)(3).

2.  Then readjudicate the claim for 
service connection for asthma, alleged to 
be secondary to the service-connected 
sacroidosis of the pulmonary lymph nodes 
and tuberculosis, in light of the 
additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



